 

One Lincoln Centre
18W140 Butterfield Road, 14‘ Floor | Oakbrook Terrace, IL 60181
www.GoldstoneFinancialGroup.com | (630) 620-9300

Investment Advisory Services offered through Goldstone Financial Group, LLC an SEC Registered Investment Advisor. Guarantees provided by insurance
products are backed by the claims paying ability of the issuing carrier. Past performance is not a guarantee of future results

 
Case: 1:18-cv-06643 Document #: 1-1 Filed: 09/29/18 Page 2 of 5 PageID #:15

SECURITIES CONTRACTS

 

 

 

 

 

 

 

 

2008 MARKET CRASH

 

Criteria for Merchant Cash Advance
= Credit Score

Last 36 Months of Bank Statements

Need 10x Amount of Daily Statements

Sign On As Personal Guarantor

Must Have Lienable Assets
o UCCUniform Commercial Code for Collateral

Only Lend 1% to ANY Business

 
Case: 1:18-cv-06643 Document #: 1-1 Filed: 09/29/18 Page 3 of 5 PagelD #:15

DECLINE

90%

 

ONLY 1 OUT OF 10 SELECTED

ARE THERE RISKS?

" Historical Default Rate
= Banks Make Money by our

money

 
Case: 1:18-cv-06643 Document #: 1-1 Filed: 09/29/18 Page 4 of 5 PagelD #:15

 

DAILY EARNINGS

 

Daily Earnings via ACH

Monthly Statement

In 7 months- Letter with Options

Leave as is (Re-up in 9 Months)

Pull Out Earnings

 

 

FIN TECH
Financial Technology
= Take Out Money
= ____ Billion Industry
» __ % Increase Per Year Growth
= Amazon Invested _ Billion

 
Case: 1:18-cv-06643 Document #: 1-1 Filed: 09/29/18 Page 5 of 5 PagelD #:15

 

WHAT TYPE OF MONEY
CAN I HERE?

 

 

 

 

 

 

 

 

 

 

 
